DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 4, 8-12, 52-57 are pending.
Claims 1, 4, 8-12, 52-57 are examined herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-9, 53 and 56-57 remain rejected under 35 U.S.C. 103 as being unpatentable over Temme et al. (US 20180002243 A1, effective filing date 07/13/2015) in view of Mirsky et al. (US 20140329326 A1).
This rejection is modified in view of Applicant’s amendments of the claims.  
nif cluster to a cereal plant, or to soil where a cereal plant or seed is growing or is to be planted, wherein the genetically engineered bacteria become established in the cereal plant and provide the cereal plant with fixed nitrogen, wherein the refactored exogenous nif cluster comprises at least one of: codon-optimized nif cluster genes; operons under the control of synthetic parts; operons separated by spacer parts; and a controller (Claim 1), the method of Claim 1, wherein the genetically engineered bacteria are gamma-proteobacteria (Claim 4), the method of Claim 1, wherein the nif cluster is a Klebsiella nif cluster, a Pseudomonas stutzi nif cluster, or a Paenibacillus nif cluster (Claim 8), the method of Claim 1, wherein the cereal plant is selected from wheat, rye, barley, triticale, oats, millet, sorghum, teff, fonio, buckwheat, quinoa, corn and rice (Claim 9), the method of Claim 1, wherein the controller is a nucleic acid encoding an IPTG inducible T7 RNA polymerase (Claim 53), the method of claim of Claim 1, wherein the refactored exogenous nif cluster does not comprise an internal regulator (Claim 56), the method of Claim 56, wherein at least one of the operons comprises a synthetic regulatory element selected from the group consisting of: a nucleotide sequence that increases or decreases transcription or translation rate, stability, or mobility of a transcription or translation product; a ribozyme; an enhancer sequence; a response element; a protein recognition site; a protein binding sequence; a 5' untranslated region; a 3' untranslated region; a transcription terminator sequence; and a polyadenylation sequence (Claim 57).
5 colony forming units per gram fresh weight of tissue.  (Claims 1, 2, 8, 12, ¶ 0121).  Temme et al. teaches that an important goal of nitrogen fixation research is the extension of this phenotype to non-leguminous plants, particularly to important agronomic grasses such as wheat, rice, and maize (¶ 0005).  Temme et al. teaches that the plants of the invention include cereals including sorghum, barley, rice, maize, and wheat. (Claim 7, ¶ 0014, 0021, 0028).  Temme et al. teaches that the exposure can comprise such methods as applying compositions comprising the bacteria to plant seeds (including sorghum, barley, rice, maize, and wheat seeds) as a coating or in liquid form or that the composition may also be sprayed on the plant aerial parts, or applied to the roots by inserting into furrows in which the plant seeds are planted.  (Claims 5, 6, ¶ 0132).  Temme et al. teaches that the bacteria are nitrogen-fixing bacteria, and that the genetic engineering of said bacteria is to the nif genes in nif operons.  Temme et al. teaches that by eliminating native regulatory elements outside of, and within, coding sequences of gene clusters, and replacing them with alternative regulatory systems, the functional products of complex genetic operons and other gene clusters can be controlled and/or moved to heterologous cells, including cells of different species other than the species nif operons can include codon optimization of the nif genes such that to the maximum extent possible, the genes are free of native regulation.  Temme et al. teaches that synthetic operons can be constructed such that they consist of a random DNA spacer, a degenerate sequence encoding an RBS library, and the coding sequence for each synthetic gene.  Temme et al. teaches that the synthetic operons can be placed under the control of a heterologous inducible promoter such as an IPTG-inducible Ptac promoter. (¶ 0121-0124).  Temme et al. teaches that the bacteria of the invention can be selected from gammaproteobacteria including Pseudomonas and Klebsiella species. (¶ 0127).  Temme et al. teaches that the synthetic operons are further described in prior publication US20140329326. (¶ 0124). 
Temme et al. does not teach that the re-engineered operons are exogenous to the bacteria, that the synthetic operon is under the control of an IPTG-inducible T7 RNAP controller or that the synthetic operon does not comprise an internal controller.
	Mirsky et al. (US 20140329326 A1) teaches a method for replacing native regulation of a set of genes collectively associated with a function with synthetic regulation, the method comprising providing coding sequences for a set of polypeptides encoded by genes collectively associated with a function; changing codon identity within at least one coding sequence, thereby removing at least one regulatory sequence within the coding sequence; organizing the coding sequences into one or more synthetic operon(s); operably linking one or more heterologous transcriptional regulatory Klebsiella pneumonia nif gene clusters. (¶ 0005).   Mirsky et al. teaches that by eliminating native regulatory elements outside of, and within, coding sequences of gene clusters, and subsequently adding synthetic regulatory systems, the functional products of complex genetic operons and other gene clusters can be controlled and/or moved to heterologous cells, including cells of different species other than the species from which the native genes were derived.  (¶ 0012, 0094). Mirsky et al. teaches that the re-engineering of gene sets or clusters into synthetic operons is also called “refactoring” and that such refactoring includes removal of all native control and regulation of the biological system. (¶ 0126).  Mirsky et al. teaches an example of refactoring a nitrogen fixation cluster from Klebsiella oxytoca wherein all native internal and external regulatory elements were removed from the synthetic operon.  (¶ 0227). Mirsky et al. teaches that the synthetic operon can be controlled by a separate a sequence-specific DNA binding polypeptide (e.g., a transcriptional activator) and that such transcriptional activators specifically include the T7 RNAP and that the  expression of the transcriptional activator can be placed under the control of an inducible promoter including Ptac promoters (IPTG-inducible) (¶ 0145-0146).  
It would have been prima facie obvious to one of ordinary skill in the art to modify the invention of Temme et al. with the further teachings of Mirsky et al. to arrive at the instantly claimed invention.  It would have been obvious to modify the bacteria used in the method of Temme et al. such that the nif gene cluster is exogenous in view of the teachings of Mirsky et al. in view of the explicit teachings of Temme et al. that direct one 
It would have been obvious to modify the bacteria used in the method of Temme et al. such that the synthetic operon is under the control of an IPTG-inducible T7 RNAP controller.  One of ordinary skill in the art would have been motivated to do so because Mirsky et al. teaches that using this type of control system is useful in imparting external exogenous control of expression of the refactored cluster expression.  Such control is desirable in inducing expression under circumstances wherein native control elements do not activate gene cluster expression and is an explicitly-taught embodiment of Temme et al. as set forth previously herein.  Similarly, it would have been obvious to modify the synthetic operon such that it does not comprise an internal controller in view of the teachings of Mirsky et al., which teaches a total deconstruction/rebuilding approach to making synthetic operons under total external control for the purpose of complete removal of native regulation of genes in the gene cluster.  This approach again aligns with the explicitly taught embodiments of Temme et al. using bacteria with synthetic operons with externally-inducible expression.  
Response to Remarks
	Applicant argues that the combination of the teachings of Temme et al. and Mirsky et al. would not motivate one of ordinary skill in the art to combine the references such that the refactored nif operon is exogenous to the bacteria that are applied to the plants in the claimed method.  Applicant urges that, while Temme et al. does cite Mirsly 
	This is not found persuasive.  The rationale for combining the teachings of the references are set forth previously herein and will be further discussed hereinafter.  Further, irrespective of the context of the citation of Mirsky et al., the citation shows that the art reference was recognized by those of ordinary skill in the art and the teachings of such art references would have been considered in their totality by those of ordinary skill in the art.
Applicant argues that one of ordinary skill would not have combined the teachings of the references because Temme et al. teaches modification of nif gene clusters to improve nitrogen fixation.  Applicant cites exemplar results obtained by Temme et al. wherein the modified bacteria retained nitrogen fixing capacities in a medium comprising high levels of exogenous nitrogen.  Applicant argues that the teachings Mirsky et al., which teaches an exemplar wherein a nif cluster is refactored in Klebsiella oxytoca with reduced performance relative to a native configuration, would not be obvious to combine with the teachings of Temme et al., which teaches increased performance.  (Remarks p. 5).
This is not found persuasive.  MPEP 2145(X)(D)(1) provides that “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” That principle is reasonably applicable to the claimed method – the mere fact that an exemplar described in an art reference has inferior performance would not render the totality of the teachings of the art inapplicable in combination with other prior art.  Further, Mirsky 
Applicant argues that one of ordinary skill in the art would have been discouraged from combining the teachings of moving the refactored operon to a different species of bacteria as taught by Mirsky et al. because the bacteria of Temme et al. already have all of the molecular components to fix nitrogen, so there would be no motivation to move the operon to another species.  (Remarks p. 5).
This is not found persuasive.  Mirsky et al. provides an explicit teaching of moving the refactored operon to a different species of bacteria.  Further, the examples as taught by the prior art show that endogenous gene clusters can be replaced entirely by refactored clusters.  As such, one of ordinary skill in the art would have had a reasonable expectation of success in moving a refactored operon to a new species of bacteria.  Thus the molecular components required to fix nitrogen would have been transferable to different species.  Moving the refactored operon to a different species serves the explicit purpose as stated in Mirsky et al. of placing the operon under heterologous control.  As such the motivation to move a refactored operon to a different species of bacteria is evident form the teachings of the prior art.

This is not found persuasive.  Pursuant to MPEP 716.02(b), the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.).  In the instant case, it is unclear how Applicant’s evidence is in fact unexpected and unobvious and of both statistical and practical significance in view of the teachings of the closets art, Temme et al., which teaches providing nitrogen to plants with a similar method.  Further, even if Applicant can make such a showing, MPEP 716.02(c) provides that where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).  The showing, when made, must outweigh the obviousness analysis provided in the 103 rejections. Here, given that the significance of Applicant’s results is unclear and the strength of the teachings of the prior art, it is deemed that the evidence does not outweigh the current obviousness analysis.  Finally, MPEP 716.02(d) provides that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In this case, the claims are not commensurate in scope with the evidence offered by Applicant.  Applicant’s results are limited to the transfer of a refactored nif operon into a single Salmonella species.  Applicant claims encompass a much broader scope of embodiments.  
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Temme et al. (US 20180002243 A1, effective filing date 07/13/2015) in view of Mirsky et al. (US 20140329326 A1) as applied to claims 1, 4, 8-9, 52-53 and 56-57 above, and further in view of Bauer et al. (US Patent 6596509 B1) and Lee et al. (Planta (2009) 229:747–755) taken with evidence of Cornelis (Nature Reviews Microbiology 4.11 (2006): 811).
Applicant claims a method for providing fixed nitrogen from atmospheric nitrogen to a cereal plant, or to soil where a cereal plant or seed is growing or is to be planted, comprising delivering genetically engineered bacteria having a refactored exogenous nif nif cluster comprises at least one of: codon-optimized nif cluster genes; operons under the control of synthetic parts; operons separated by spacer parts; and a controller (Claim 1), the method of Claim 1, wherein the genetically engineered bacteria further comprise  an exogenous gene encoding a plant growth-stimulating peptide (Claim 10), the method of Claim 10, wherein secretion of  the plant growth-stimulating peptide from the genetically engineered bacteria is regulated by a type 3 secretion system (T3SS) (Claim 11), the method of Claim 10, wherein the plant growth stimulating peptide is directly delivered into root or stem tissues (Claim 12).
The limitation in Claim 11 that the peptide is regulated by a type III secretion system is interpreted to mean that the peptide is secreted by such a system, or that the secretion system secretes a product that otherwise regulates the peptide.  
	The teachings of Temme et al. and Mirsky et al. as they are applied to Claims 1, 4, 8-9, 52-53 and 56-57 are set forth previously herein.  
	Temme et al. and Mirsky et al. do not teach that a plant-growth stimulating protein is also provided, that said protein is regulated by a type III secretion system or that such a peptide is delivered directly into plants roots or stems.
Bauer et al. teaches a recombinant bacterial cell (such as a gamma-proteobacteria) comprising a construct comprising a nucleic acid encoding a type-III secretion system, a promoter and a second nucleic acid encoding a secreted polypeptide, wherein the second nucleic acid is operably linked to the promoter, wherein 
Lee et al. teaches a method of successfully increasing plant growth by applying to soybean and corn plants a class IId bacteriocin, thuricin-17.  (p. 748 right col. ¶ 3 - p. 749 right col. ¶ 1, 750 left col. ¶ 2 - p. 751 left col. ¶ 3, Tables 1-3). Lee et al. teaches that thuricin-17 is naturally produced and excreted by the plant growth promoting bacterium (PGPR) B. thuringiensis NEB17 and that related bacteriocins are produced by other PGPRs such as Pseudomonas species.  (p. 748 left col. ¶ 3).  
It would have been prima facie obvious to one of ordinary skill in the art to further modify the bacteria in the method of Temme et al. such that they comprise a gene encoding a thuricin-17 peptide, or an equivalent bacteriocin, that is excreted by a type III secretion system.  It would have been obvious to do so because the purpose of the inventions of Temme et al. is to increase plant growth and Lee et al. teaches that application of a thuricin-17 peptide can produce this same effect in both dicots and cereals.  Bauer et al. teaches a method for secreting such a polypeptide from modified bacteria using a type III secretion system using molecular biology techniques.  As such, prima facie obvious to modify the bacteria of Soto et al. to introduce the peptide into plant tissues, such as roots, that are in the soil where the cereal plants are growing to further the aim of increasing growth of the plants.  
Cornelis provides evidence that the type-III secretion system operates to inject molecules into eukaryotic cells directly.  As such, it is reasonable to conclude that transgenic bacteria that comprise a heterologous gene encoding a thuricin-17 peptide would directly deliver that peptide into plant root tissues by either a heterologous or endogenous type III secretion system, when the bacteria are applied to the soil where plants are growing or will be grown.  As such the claims are obvious in view of the teachings of the prior art.
Response to Remarks
Applicant argues that the teachings of Bauer et al. and Lee et al. do not cure the deficiencies of Temme et al. and Mirsky et al., reiterating the arguments as set forth previously herein.  (Remarks p. 6-7).
This is not found persuasive.  Examiner’s response to Applicant’s remarks are reiterated and incorporated herein.  
Claims 52, 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Temme et al. (US 20180002243 A1, effective filing date 07/13/2015) in view of Mirsky et al. (US 20140329326 A1) as applied to claims 1, 4, 8-9, 52-53 and 56-57 above, and further in view of Kent et al. (Appl. Environ. Microbiol. 64.5 (1998): 1657-1662).
This is a new rejection made in view of Applicant’s amendments.  
Applicant claims a method for providing fixed nitrogen from atmospheric nitrogen to a cereal plant, or to soil where a cereal plant or seed is growing or is to be planted, nif cluster to a cereal plant, or to soil where a cereal plant or seed is growing or is to be planted, wherein the genetically engineered bacteria become established in the cereal plant and provide the cereal plant with fixed nitrogen, wherein the refactored exogenous nif cluster comprises at least one of: codon-optimized nif cluster genes; operons under the control of synthetic parts; operons separated by spacer parts; and a controller (Claim 1), the method of Claim 1, wherein the genetically engineered bacteria comprise a system for stable plasmid maintenance  (Claim 52), the method of Claim 52, wherein the system for stable plasmid maintenance is a partitioning system encoded by the two par operons (parCBA and parDE) (Claim 54), the method of Claim 1, wherein the genetically engineered bacteria comprise a partitioning system, wherein the partitioning system is a RK2 par system (Claim 55).  
The teachings of Temme et al. and Mirsky et al. as they are applied to Claims 1, 4, 8-9, 52-53 and 56-57 are set forth previously herein.  
	Temme et al. and Mirsky et al. do not teach that the genetically engineered bacteria comprise a system for stable plasmid maintenance wherein the system for stable plasmid maintenance is a partitioning system encoded by the two par operons (parCBA and parDE) or wherein the genetically engineered bacteria comprise a partitioning system, wherein the partitioning system is a RK2 par system.
	Kent et al. teaches a system of expressing genes with the RK2 vector in nitrogen-fixing bacteria to increase crop yield, and that the RK2 vector can be stabilized in the bacterial populations by adding the two par operons (parCBA and parDE) to the vector system, resulting in the RK2 par system.  (p. 1657 right col. ¶ 3 – p. 1658 right 
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to modify the bacterium of the method of Temme et al. such that the refactored nif cluster is expressed from an RK2 par plasmid comprising the parCBA and parDE operons.  One having ordinary skill in the art would have been motivated to do so because Kent et al. teaches that the RK2 par plasmid comprising the parCBA and parDE operons is useful in nitrogen-fixing bacteria systems and confers the advantage of being a broad-host-range plasmid system stably maintained in the absence of selection pressure.  Such an expression system would present the obvious benefit of producing useful bacteria that persist in field conditions through the growing season.  As such the claims are obvious in view of the teachings of the prior art.
Response to Remarks
Applicant argues that the teachings of Kent et al. do not cure the deficiencies of Temme et al. and Mirsky et al., reiterating the arguments as set forth previously herein.  (Remarks p. 7-8).  This is not found persuasive.  Examiner’s response to Applicant’s remarks are reiterated and incorporated herein.  
Applicant further argues that the plasmid stability system as taught by Kent et al. serves a function contrary to the limitation in the claims that the refactored operon is exogenous to the host bacterial species.  (Remarks sp. 8).
This is not found persuasive.  The plasmid stability system as taught by Kent et al. is a system for maintenance of plasmid stability in a bacterial system.  Without such .  
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES LOGSDON/Examiner, Art Unit 1662